DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 10/21/2020. Claims 1-18 are currently pending in the application. An action follows below:
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1-3, 10-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0225845 A1; hereinafter Lee845.)
As per claim 1, Lee845 discloses an optically clear adhesive film (see at least Fig. 1, 2  or 5, the element 100/200/540) comprising: 
at least one first adhesive layer (see at least Fig. 1, 2, disclosing at least one first adhesive layer comprising the element 120;) and 
at least one second adhesive layer (see at least Fig. 1, 2, disclosing at least one second adhesive layer comprising the element 110,) wherein:
the at least one first adhesive layer and the at least one second adhesive layer are stacked (see Fig. 1 or 2,) and 
a modulus of each first adhesive layer is less than a modulus of each second adhesive layer (see at least ¶ 66:1-3, disclosing the construed first adhesive layer [120] having a modulus being less than that of the construed second adhesive layer [110],) and 
a glass transition temperature of the first adhesive layer is less than a glass transition temperature of the second adhesive layer (see at least ¶ 69, disclosing the construed first adhesive layer [120] having a glass transition temperature in a range from approximately -50oc to approximately -80oc; and see at least ¶ 50, disclosing the construed second adhesive layer [110] having a glass transition temperature in a range, e.g., from approximately 25oc to approximately 50oC.)

As per claim 2, Lee845 discloses wherein the at least one first adhesive layer includes at least two first adhesive layers (see at least Fig. 2, disclosing the at least one first adhesive layer including at least two first adhesive layers [120, 130],) and in the at least one second adhesive layer, one second adhesive layer is disposed between one of the at least two first adhesive layers and another one of the at least two first adhesive layers (see at least Fig. 2, disclosing that, in the at least one second adhesive layer, one second adhesive layer [110] is disposed between one [e.g., 120] of the at least two first adhesive layers [120, 130] and another one [e.g., 130] of the at least two first adhesive layers [120, 130].)
As per claim 3, Lee845 discloses the at least one second adhesive layer including one second adhesive layer (see at least Fig. 2, disclosing the at least one second adhesive layer including one second adhesive layer [110].)

As per claim 10, Lee845 discloses the optically clear adhesive film according to claim 1, further comprising a third adhesive layer [130] (see Fig. 2,) wherein:
the at least one first adhesive layer includes one first adhesive layer [120] (see Fig. 2,) 
the at least one second adhesive layer includes one second adhesive layer [110] disposed between the first adhesive layer [120] and the third adhesive layer [130] (see Fig. 2,); 
a modulus of the third adhesive layer is greater than the modulus of the first adhesive layer and less than the modulus of the second adhesive layer (¶ 40 disclosing a modulus of the construed first adhesive layer [120] in the range, e.g., 1 N/mm (or 1 MPa) to 20 MPa; ¶ 47 disclosing a modulus of the construed second adhesive layer [110] in the range, e.g., 800 MPa to 2000MPa; ¶ 86: last 12 lines, disclosing a modulus of the construed third adhesive layer [130] in the range, e.g., 30 MPa to 200 MPa,) and
a glass transition temperature of the third adhesive layer is greater than the glass transition temperature of the first adhesive layer and less than the glass transition temperature of the second adhesive layer (Lee845, as discussed in the rejection of claim 1, discloses the [[second]] adhesive layer having the greater modulus and the greater glass transition temperature than those of the [[first]] adhesive layer; therefore, since the modulus of the construed third adhesive layer [130] is greater than the modulus of the construed first adhesive layer [120] and less than the module of the construed second adhesive layer [110], a glass transition temperature of the construed third adhesive layer [130] is greater than the glass transition temperature of the construed first adhesive layer [120] and less than the glass transition temperature of the construed second adhesive layer [110].)

As per claim 11, Lee845 discloses a flexible apparatus (Fig. 5; ¶¶ 107-108, disclosing a flexible OLED display apparatus 500) comprising: 
a plurality of components that are stacked (Fig. 5, disclosing a plurality of components [510-550] stacked; note that due to various embodiments of this application illustrated by at least Figs. 4-8 of this application, one “claimed” component can be construed to include one or more of the elements [510-550], e.g., the “claimed” cover plate can be construed to include the element [550] or the elements [530-550]; the “claimed” flexible display panel can be construed to include the element [510], the elements [510, 520], or the elements [520-530]; the “claimed” polarizer can be construed to include the element [520] or the elements [520-530]; and etc., because the matching features/ elements of the prior art contain characteristic(s)/ function(s) of the feature(s)/element(s) defined by the pending claim(s); see the above section “Notice To Applicants”;) and 
at least one optically clear adhesive film according to claim 1 (see Fig. 5; ¶ 109, disclosing at least one optically clear adhesive film [540] according to claim 1,)
wherein two adjacent components in the plurality of components are bonded through one optically clear adhesive film therebetween (see the above bold note for the components including the construed cover plate, the construed flexible display panel, and the construed polarizer; see ¶ 106:5-9, disclosing one optically clear adhesive film stacked below the polarizing plate as the element [520], thereby rendering two elements [520, 510] in the plurality of components bonded through one optically clear adhesive film; see Fig. 5 also rendering two adjacent elements [530, 550] in the plurality of components bonded through one optically clear adhesive film [540].)

As per claim 12, Lee845 discloses the plurality of components including a flexible display panel (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the plurality of components including a flexible display panel comprising the element [510], the elements [510-520], or the elements [510-530].)
As per claim 13, Lee845 discloses the plurality of components further including a cover plate, and the two adjacent components are the flexible display panel and the cover plate (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the plurality of components further including the “claimed” cover plate construed to include the element [550], and the two adjacent components being the construed flexible display panel [510-530] and the cover plate [550].)

As per claim 14, Lee845 discloses (see Fig. 5 and the above bold note in the rejection of claim 11,) wherein:
the plurality of components further includes a polarizer and a cover plate (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the plurality of components further including a construed polarizer [520] and a construed cover plate [550/ 530-550],) 
the polarizer [520] is disposed between the flexible display panel (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the construed flexible display panel including the element [510]) and the cover plate [550/ 530-550] (see Fig. 5 and the above bold note in the rejection of claim 11,) and 
the two adjacent components being the flexible display panel and the polarizer (see Fig. 5; ¶ 106:5-9, disclosing the polarizing plate [520] stacked on the adhesive film [120, 110, 130], thereby rendering the construed polarizer [520] and the construed flexible display panel [510] bonded through the adhesive film.)

As per claim 15, Lee845 discloses (see Fig. 5 and the above bold note in the rejection of claim 11,) wherein: 
the at least one optically clear adhesive film includes two optically clear adhesive films (see ¶ 106:5-9, disclosing one optically clear adhesive film stacked below the polarizing plate; see Fig. 5 showing another optically clear adhesive film [540],)
the plurality of components further include a polarizer and a cover plate (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the plurality of components further include a construed polarizer [520, 530] and a construed cover plate [550],) 
see Fig. 5 and the above bold note in the rejection of claim 11, rendering the construed polarizer [520, 530] is disposed between the construed flexible display panel [510] and the construed cover plate [550],)
the two adjacent components are the flexible display panel and the polarizer (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the two adjacent components being the construed flexible display panel [510] and the polarizer [520, 530]; further see ¶ 106:5-9, disclosing the one optically clear adhesive film stacked below the polarizing plate as the element [520], thereby rendering the construed flexible display panel [510] and the polarizer [520, 530] bonded through the one optically clear adhesive film,) and 
the cover plate and the polarizer are bonded through another optically clear adhesive film therebetween (see the above discussion and Fig. 5, rendering the construed cover plate [550] and the construed polarizer [520, 530] bonded through the another optically clear adhesive film [540].)

As per claim 17, Lee845 discloses wherein: 
the plurality of components further include a cover plate (see Fig. 5 and the above bold note in the rejection of claim 11, rendering the plurality of components further including a construed cover plate [530-550],)
the cover plate includes: a cover plate body and a touch structure located on a side of the cover plate body facing the flexible display panel (see the above discussion and Fig. 5, rendering the construed cover plate including a cover plate body [550] and a touch structure [530] located on a [[bottom]] side of the cover plate body facing the construed flexible display panel,) and 
the touch structure is configured to perform a touch identification (see at least ¶ 102.)

As per claim 18, Lee845 discloses the flexible display panel being an electroluminescent light-emitting diode display panel (see at least ¶ 107; last 3 lines.)

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee845.
As per claim 4, Lee845, as discussed in the above rejection of claim 2, further discloses two first adhesive layers [120, 130] and one second adhesive layer [110], wherein the first and second adhesive layers are alternately arranged or two adjacent first adhesive layers are provided see Fig. 2.)
Accordingly, Lee845 discloses all limitations of this claim except that Lee845 is silent to at least three first adhesive layers and a plurality of second adhesive layers, as claimed.
However, Applicant has provided various embodiments of the OCA films: the OCA film according to the embodiment shown in Fig. 12 comprises one first adhesive layer and one second adhesive layer; the OCA film according to the embodiment shown in Fig. 13 comprising two first adhesive layers and one second adhesive layer between two first adhesive layers; the OCA film according to the embodiment shown in Fig. 14 comprising three first adhesive layers and two second adhesive layer, each between two adjacent first adhesive layers; and the OCA film according to the embodiment shown in Fig. 15 comprising two first adhesive layers and two second adhesive layer alternatively arranged. Therefore, the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, are a mere change in the sizes of the number of the first adhesive layers and the number of the second adhesive layers, i.e., such a modification would have involved an obvious matter of design choice in the sizes of the number of the first adhesive layers and the number of the second adhesive layers in the OCA film.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while Lee845 may not exemplify the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, one of ordinary skill in the art would have found it obvious to make the Lee845 OCA film having the particular number of the first adhesive layers and the particular number of the second adhesive layers, as desired as claimed, in accordance with a particular application, to obtain the OCA film with the same predictable result. Accordingly, the above modified Lee845 obviously renders all limitations of this claim.

As per claim 5, Lee845, as discussed in the above rejection of claim 2, further discloses two first adhesive layers [120, 130] and one second adhesive layer [110], wherein the first and see Fig. 2.)
Accordingly, Lee845 discloses all limitations of this claim except that Lee845 is silent to at least three first adhesive layers and a plurality of second adhesive layers and two adhesive layers farthest apart in the optically clear adhesive film are one first adhesive layer and one second adhesive layer, as claimed.
However, Applicant has provided various embodiments of the OCA films: the OCA film according to the embodiment shown in Fig. 12 comprises one first adhesive layer and one second adhesive layer; the OCA film according to the embodiment shown in Fig. 13 comprising two first adhesive layers and one second adhesive layer between two first adhesive layers; the OCA film according to the embodiment shown in Fig. 14 comprising three first adhesive layers and two second adhesive layer, each between two adjacent first adhesive layers; and the OCA film according to the embodiment shown in Fig. 15 comprising two first adhesive layers and two second adhesive layer alternatively arranged. Therefore, the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, are a mere change in the sizes of the number of the first adhesive layers and the number of the second adhesive layers, i.e., such a modification would have involved an obvious matter of design choice in the sizes of the number of the first adhesive layers and the number of the second adhesive layers in the OCA film.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while Lee845 may not exemplify the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, one of ordinary skill in the art would have found it obvious to make the Lee845 OCA film having the particular number of the first adhesive layers and the particular number of the second adhesive layers, as desired as claimed, in accordance with a particular application, to obtain the OCA film with the same predictable result. Accordingly, the above modified Lee845 obviously renders all limitations of this claim.

As per claims 6-7, Lee845, as discussed in the above rejection of claim 1, further discloses wherein the glass transition temperature of the first adhesive layer is in a range from approximately minus 51oC to approximately minus 81oC (see the discussion in the rejection of claim 1; or see at least ¶ 69, disclosing the construed first adhesive layer [120] having a glass transition temperature in a range from approximately -50oC to approximately -80oC, i.e., in the claimed range;) and the glass transition temperature of the second adhesive layer is at approximately 25oC in a range, e.g., from approximately 25oC to approximately 50oC (see the discussion in the rejection of claim 1 or at least ¶ 50.) 
Accordingly, Lee845 discloses all limitations of this claim except that Lee845 discloses the glass transition temperature of the second adhesive layer being “approximately 25oC”, but is silent to the particular value “-10oC” of the glass transition temperature of the second adhesive layer, as claimed.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980) and a change in size/range was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). Therefore, while Lee845 does not explicitly disclose the particular value of the glass transition temperature of the second adhesive layer, as claimed, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously utilize the second adhesive layer having the particular value of the glass transition temperature, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

As per claim 8, Lee845 further discloses a thickness of the first adhesive layer is in a range from approximately 2 µm to approximately 20 µm (¶ 67 disclosing a thickness of the first adhesive layer [120] being in a range from approximately 1 µm to approximately 45 µm, i.e., including the claimed range.)
 (¶ 48 disclosing a thickness of the second adhesive layer [110] being in a range from approximately 5 µm to approximately 45 µm, i.e., including the claimed range.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee845 in view of Park et al. (US 2017/0194411 A1; hereinafter Park.)
As per claim 16, Lee845 further discloses the flexible display panel including elements [510-530] (see Fig. 5; ¶ 0107], disclosing a flexible OLED display) including: an inherent  plurality of OLED light-emitting devices and a touch structure [530] configured to perform a touch identification (see Fig. 5; ¶ 102.) Lee845 is silent to “a base, the plurality of light-emitting devices, a thin film encapsulation layer, and the touch structure that are stacked on the base in sequence,” as claimed.
However, in the same field of endeavor, Park discloses a related flexible touchscreen OLED display apparatus (100; Fig. 4) comprising a flexible display panel [102-112] including: a base [106/ 106, 108], a plurality of light-emitting devices [102], a thin film encapsulation layer [104], and a touch structure [112] that are stacked on the base in sequence (Fig. 4,) and the touch structure is configured to perform a touch identification (see at least ¶ 45.) Park further discloses the benefit of the base [106/ 106, 108] to increase rigidity at the selective parts of the flexible display and helping in ensuring accurate configuration and placement of various components during the manufacturing and using the flexible display (see at least ¶ 61) and the benefit of the thin film encapsulation layer to protect the OLED element layer from air and moisture (see at least ¶ 82.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the Lee845 reference by explicitly disclosing all missing features of this claim or to modify the Lee845 display apparatus to include a base, a plurality of light-emitting devices, a thin film encapsulation layer, and a touch structure that are stacked on the base in sequence, in view of the teaching in the Park reference, to improve the above modified display apparatus of the Lee845 reference for the predictable result of increasing rigidity at the selective parts of the flexible display, helping in ensuring accurate configuration and placement of various 





SECOND OF REJECTIONS:
Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 109135593 A to CAI while the corresponding US 11,008,484 B1 to Du et al.; see the corresponding US patent for the following citations) in view of Lee845. 
As per claim 1, CAI discloses an optically clear adhesive (OCA) film (see at least Fig. 1, 2, 3, or 4 the element 100/300) comprising: 
at least one first adhesive layer (see at least Fig. 1, 2, disclosing at least one first adhesive layer comprising the element 110;) and 
at least one second adhesive layer (see at least Fig. 1, 2, disclosing at least one second adhesive layer comprising the element 120,) wherein:
the at least one first adhesive layer and the at least one second adhesive layer are stacked (see Fig. 1 or 2,) and 
a modulus of each first adhesive layer is less than a modulus of each second adhesive layer (see at least Col. 5:15-21 or Col. 5:34-40, disclosing the construed first adhesive layer [110] having a modulus being less than that of the construed second adhesive layer [120],) and 
a glass transition temperature of the OCA film is in a range from approximately -30oc to approximately -80oc (see at least Col. 5:43-50.)
Accordingly, CAI discloses all limitations of this claim except for “a glass transition temperature of the first adhesive layer being less than a glass transition temperature of the second adhesive layer,” as claimed.

However, in the same field of endeavor, Lee845 discloses a related optically clear adhesive (OCA) film (see at least Fig. 1, 2  or 5, the element 100/200/540) comprising: 
see at least Fig. 1, 2, disclosing at least one first adhesive layer comprising the element 120;) and 
at least one second adhesive layer (see at least Fig. 1, 2, disclosing at least one second adhesive layer comprising the element 110,) wherein:
the at least one first adhesive layer and the at least one second adhesive layer are stacked (see Fig. 1 or 2,) and 
a modulus of each first adhesive layer is less than a modulus of each second adhesive layer (see at least ¶ 66:1-3, disclosing the construed first adhesive layer [120] having a modulus being less than that of the construed second adhesive layer [110],) and 
a glass transition temperature of the first adhesive layer is less than a glass transition temperature of the second adhesive layer (see at least ¶ 69, disclosing the construed first adhesive layer [120] having a glass transition temperature in a range from approximately -50oc to approximately -80oc; and see at least ¶ 50, disclosing the construed second adhesive layer [110] having a glass transition temperature in a range, e.g., from approximately 25oc to approximately 50oC.)
Accordingly, Lee845 discloses that when the first adhesive layer has the modulus being less than the modulus of the second adhesive layer, the first adhesive layer has the glass transition temperature being less than the glass transition temperature of the second adhesive layer, or vice versa.
Therefore, while CAI is silent to “the glass transition temperature of the first adhesive layer being less than the glass transition temperature of the second adhesive layer,” as claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application, based on the abode teaching in the Lee845 reference, would obviously recognize the glass transition temperature of the CAI first adhesive layer being less than the glass transition temperature of the CAI second adhesive layer since the modules of the CAI first adhesive layer is less than the modulus of the CAI second adhesive layer.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the first and the second adhesive layers that the first adhesive layer has the glass transition temperature and the modulus being less than those of the second adhesive layer, in view of the teaching in the Lee845 see Lee845 ¶ 20.)

As per claim 2, CAI further discloses wherein the at least one first adhesive layer includes at least two first adhesive layers (see at least Fig. 1 or 2, disclosing the at least one first adhesive layer including at least two first adhesive layers [110, 130],) and in the at least one second adhesive layer, one second adhesive layer [120] is disposed between one of the at least two first adhesive layers and another one of the at least two first adhesive layers (see at least Fig. 1 or 2.)
As per claim 3, CAI further discloses the at least one second adhesive layer including one second adhesive layer (see at least Fig. 1 or 2, disclosing the at least one second adhesive layer including one second adhesive layer [120].)

As per claim 4, CAI, as discussed in the above rejection of claim 2, further discloses two first adhesive layers [110, 130] and one second adhesive layer [120], wherein the first and second adhesive layers are alternately arranged or two adjacent first adhesive layers are provided with one second adhesive layer therebetween and two adhesive layers farthest apart in the optically clear adhesive film [100] are both first adhesive layers (see CAI Fig. 1 or 2.)
Accordingly, CAI in view of Lee845 discloses all limitations of this claim except that CAI in view of Lee845 is silent to at least three first adhesive layers and a plurality of second adhesive layers, as claimed.
However, Applicant has provided various embodiments of the OCA films: the OCA film according to the embodiment shown in Fig. 12 comprises one first adhesive layer and one second adhesive layer; the OCA film according to the embodiment shown in Fig. 13 comprising two first adhesive layers and one second adhesive layer between two first adhesive layers; the OCA film according to the embodiment shown in Fig. 14 comprising three first adhesive layers and two second adhesive layer, each between two adjacent first adhesive layers; and the OCA film according to the embodiment shown in Fig. 15 comprising two first adhesive layers and two second adhesive layer alternatively arranged. Therefore, the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, are a mere change in the sizes of the number of the first adhesive layers and the number of the second 
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while CAI in view of Lee845 may not exemplify the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, one of ordinary skill in the art would have found it obvious to make the CAI OCA film having the particular number of the first adhesive layers and the particular number of the second adhesive layers, as desired as claimed, in accordance with a particular application, to obtain the OCA film with the same predictable result. Accordingly, the above modified CAI in view of Lee845 obviously renders all limitations of this claim.

As per claim 5, CAI in view of Lee845, as discussed in the above rejection of claim 2, further discloses two first adhesive layers [110, 130] and one second adhesive layer [120], wherein the first and second adhesive layers are alternately arranged or two adjacent first adhesive layers are provided with one second adhesive layer therebetween and two adhesive layers farthest apart in the optically clear adhesive film [100] are both first adhesive layers (see Fig. 1 or 2.)
Accordingly, CAI in view of Lee845 discloses all limitations of this claim except that CAI in view Lee845 is silent to at least three first adhesive layers and a plurality of second adhesive layers and two adhesive layers farthest apart in the optically clear adhesive film are one first adhesive layer and one second adhesive layer, as claimed.
However, Applicant has provided various embodiments of the OCA films: the OCA film according to the embodiment shown in Fig. 12 comprises one first adhesive layer and one second adhesive layer; the OCA film according to the embodiment shown in Fig. 13 comprising two first adhesive layers and one second adhesive layer between two first adhesive layers; the OCA film according to the embodiment shown in Fig. 14 comprising three first adhesive layers and two second adhesive layer, each between two adjacent first adhesive layers; and the OCA two first adhesive layers and two second adhesive layer alternatively arranged. Therefore, the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, are a mere change in the sizes of the number of the first adhesive layers and the number of the second adhesive layers, i.e., such a modification would have involved an obvious matter of design choice in the sizes of the number of the first adhesive layers and the number of the second adhesive layers in the OCA film.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while CAI in view of Lee845 may not exemplify the particular number of the first adhesive layers and the particular number of the second adhesive layers, as claimed, one of ordinary skill in the art would have found it obvious to make the CAI OCA film having the particular number of the first adhesive layers and the particular number of the second adhesive layers, as desired as claimed, in accordance with a particular application, to obtain the OCA film with the same predictable result. Accordingly, the above modified CAI in view of Lee845 obviously renders all limitations of this claim.

As per claims 6-7, CAI in view of Lee845, as discussed in the above rejection of claim 1, further discloses wherein the glass transition temperature of the first adhesive layer is in a range from approximately minus 51oC to approximately minus 81oC (see the discussion in the rejection of claim 1; or see Lee845 at least ¶ 69, disclosing the construed first adhesive layer [120] having a glass transition temperature in a range from approximately -50oC to approximately -80oC, i.e., in the claimed range;) and the glass transition temperature of the second adhesive layer is at approximately 25oC in a range, e.g., from approximately 25oC to approximately 50oC (see the discussion in the rejection of claim 1 or at least ¶ 50.) 
Accordingly, CAI in view of Lee845 discloses all limitations of this claim except that CAI in view of Lee845 discloses the glass transition temperature of the second adhesive layer being “approximately 25oC”, but is silent to the particular value “-10oC” of the glass transition temperature of the second adhesive layer, as claimed.
See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980) and a change in size/range was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). Therefore, while CAI in view of Lee845 does not explicitly disclose the particular value of the glass transition temperature of the second adhesive layer, as claimed, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously utilize the second adhesive layer having the particular value of the glass transition temperature, as claimed, in the OCA film of CAI in view of Lee845 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

As per claim 8, CAI in view of Lee845 further discloses a thickness of the first adhesive layer is in a range from approximately 2 µm to approximately 20 µm (CAI at least Col. 5:51-53, disclosing a thickness of the first adhesive layer [110] being in a range from approximately 2 µm to approximately 30 µm, i.e., including the claimed range; Lee845 ¶ 67 also disclosing a thickness of the first adhesive layer [120] being in a range from approximately 1 µm to approximately 45 µm, i.e., including the claimed range.)
As per claim 9, CAI in view of Lee845 further discloses a thickness of the second adhesive layer is in a range from approximately 20 µm to approximately 30 µm (CAI at least Col. 5:53-55, disclosing a thickness of the second adhesive layer [120] being in a range from approximately 5 µm to approximately 100 µm; see Lee84 ¶ 48 also disclosing a thickness of the second adhesive layer [110] being in a range from approximately 5 µm to approximately 45 µm, i.e., including the claimed range.)

As per claim 10, the above modified CAI renders the OCA film according to claim 1, further comprising a third adhesive layer [130] (see CAI Fig. 1 or 2,) wherein:
the at least one first adhesive layer includes one first adhesive layer [110] (see CAI Fig. 1, 2,) 
see CAI Fig. 1, 2,)
a modulus of the third adhesive layer is greater than the modulus of the first adhesive layer and less than the modulus of the second adhesive layer (see CAI Col. 5:15-21 or Col. 5:34-40,) and
a glass transition temperature of the third adhesive layer is greater than the glass transition temperature of the first adhesive layer and less than the glass transition temperature of the second adhesive layer (see the discussion in the rejection of claim 1; the above modified CAI in view of Lee845 obviously renders the [[second]] adhesive layer having the greater modulus and the greater glass transition temperature than those of the [[first]] adhesive layer; therefore, since the modulus of the construed third adhesive layer [130 of CAI] is greater than the modulus of the construed first adhesive layer [110 of CAI] and less than the module of the construed second adhesive layer [120 of CAI], a glass transition temperature of the construed third adhesive layer [130 of CAI] is greater than the glass transition temperature of the construed first adhesive layer [110 of CAI] and less than the glass transition temperature of the construed second adhesive layer [120 of CAI].)

As per claim 11, CAI discloses a flexible apparatus (CAI Fig. 4, ; Col 8:24-25, disclosing a flexible OLED display apparatus 200) comprising: 
a plurality of components that are stacked (CAI Fig. 4, disclosing a plurality of components [210-240, 300] stacked; note that due to various embodiments of this application illustrated by at least Figs. 4-8 of this application, one “claimed” component can be construed to include one or more of the elements [210-240, 300/ 301-303], e.g., the “claimed” cover plate can be construed to include the element [220] or the elements [220, 301/300, 240]; the “claimed” flexible display panel can be construed to include the element [210], the elements [210, 303/300, 230], or the elements [210, 303/300, 230, 302/300, 240]; the “claimed” polarizer can be construed to include the element [230] or the elements [230/302/300, 240]; and etc., because the matching features/ elements of the prior art contain characteristic(s)/ function(s) of the feature(s)/element(s) defined by the pending claim(s); see the above section “Notice To Applicants”;) and 
see CAI Fig. 4, disclosing at least one optically clear adhesive film [301/300, 302/300, 303/300] according to claim 1,)
wherein two adjacent components in the plurality of components are bonded through one optically clear adhesive film therebetween (see the above bold note for the components including the construed cover plate, the construed flexible display panel, and the construed polarizer; further see CAI Fig. 4, disclosing two adjacent components in the plurality of components bonded through one optically clear adhesive film [301/302/303] therebetween.)

As per claim 12, CAI further discloses the plurality of components including a flexible display panel (see Fig. 4 and the above bold note in the rejection of claim 11, rendering the plurality of components including a flexible display panel comprising the element [210], the elements [210, 303/300, 230], or the elements [210, 303/300, 230, 302/300, 240].)
As per claim 13, CAI further discloses the plurality of components further including a cover plate, and the two adjacent components are the flexible display panel and the cover plate (see Fig. 4 and the above bold note in the rejection of claim 11, rendering the plurality of components including the “claimed” cover plate construed to include the element [220], and the two adjacent components being the construed flexible display panel [210, 303, 230, 302, 240] and the cover plate [220]; or alternatively, the plurality of components including the “claimed” cover plate construed to include the element [220, 301, 240], and the two adjacent components being the construed flexible display panel [210, 303, 230, 302] and the cover plate [220, 301, 240].)

As per claim 14, CAI further discloses (see CAI Fig. 4 and the above bold note in the rejection of claim 11,) wherein:
the plurality of components further includes a polarizer and a cover plate (see CAI Fig. 4 and the above bold note in the rejection of claim 11, rendering the plurality of components further including a construed polarizer [230] and a construed cover plate [220/220, 301, 240],) 
the polarizer [230] is disposed between the flexible display panel (see CAI Fig. 4 and the above bold note in the rejection of claim 11, rendering the construed flexible display panel including the element [210]) and the cover plate [220/ 220, 301, 240] (see CAI Fig. 4 and the above bold note in the rejection of claim 11,) and 
see CAI Fig. 4, disclosing the two adjacent components being the flexible display panel [510] and the polarizer [230] bonded through the adhesive film [303/300]) or the two adjacent components being the cover plate and the polarizer (see CAI Fig. 4, disclosing the two adjacent components being the cover plate [220, 301/300, 240] and the polarizer [230] bonded through the adhesive film [302/300].)

As per claim 15, CAI further discloses (see Fig. 4 and the above bold note in the rejection of claim 11,) wherein: 
the at least one optically clear adhesive film includes two optically clear adhesive films (see CAI Fig. 4, disclosing three optically clear adhesive films [301/300, 302/300, 303/300],)
the plurality of components further include a polarizer and a cover plate (see CAI Fig. 4 and the above bold note in the rejection of claim 11, rendering the plurality of components further include a construed polarizer [230] and a construed cover plate [220, 301, 240],) 
the polarizer is disposed between the flexible display panel and the cover plate (see CAI Fig. 4 and the above bold note in the rejection of claim 11, rendering the construed polarizer [230] is disposed between the construed flexible display panel [210] and the construed cover plate [220, 301, 240],)
the two adjacent components are the flexible display panel and the polarizer (see CAI Fig. 4 and the above bold note in the rejection of claim 11, rendering the two adjacent components being the construed flexible display panel [210] and the polarizer [230] bonded through the one optically clear adhesive film [303/300],) and 
the cover plate and the polarizer are bonded through another optically clear adhesive film therebetween (see the above discussion and CAI Fig. 4, rendering the construed cover plate [220, 301, 240] and the construed polarizer [230] bonded through the another optically clear adhesive film [302/300].)

As per claim 17, CAI discloses wherein: 
the plurality of components further include a cover plate (see CAI Fig. 4 and the above bold note in the rejection of claim 11, rendering the plurality of components further including a construed cover plate [220, 301/300, 240],)
see the above discussion and Fig. 4, rendering the construed cover plate including a cover plate body [220, 301/300] and a touch structure [240] located on a [[bottom]] side of the cover plate body facing the construed flexible display panel,) and 
the touch structure is configured to perform a touch identification (the CAI touch structure is configured to inherently perform a touch identification; also see Lee845 at least ¶ 102.)

As per claim 18, CAI discloses the flexible display panel being an electroluminescent light-emitting diode display panel (see CAI at least Col. 8:24-25.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CAI in view of Lee845, and further in view of Park.
As per claim 16, CAI in view of Lee845 further discloses the flexible OLED display panel [210, 303/300, 230, 302/300, 240] (see Fig. 4; Col. 8:24-25) including: an inherent plurality of OLED light-emitting devices and a touch structure [240] configured to perform a touch identification (the CAI touch structure is configured to inherently perform a touch identification; also see Lee845 at least ¶ 102.) CAI in view of Lee845 is silent to “a base, the plurality of light-emitting devices, a thin film encapsulation layer, and the touch structure that are stacked on the base in sequence,” as claimed.
However, in the same field of endeavor, Park discloses a related flexible touchscreen OLED display apparatus (100; Fig. 4) comprising a flexible display panel [102-112] including: a base [106/ 106, 108], a plurality of light-emitting devices [102], a thin film encapsulation layer [104], and a touch structure [112] that are stacked on the base in sequence (Fig. 4,) and the touch structure is configured to perform a touch identification (see at least ¶ 45.) Park further discloses the benefit of the base [106/ 106, 108] to increase rigidity at the selective parts of the flexible display and helping in ensuring accurate configuration and placement of various components during the manufacturing and using the flexible display (see at least ¶ 61) and the benefit of the thin film encapsulation layer to protect the OLED element layer from air and moisture (see at least ¶ 82.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15, 17 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 11-13 of U.S. Patent No. 11,008,484 B1 (hereinafter Pat484) in view of Lee845. 
As per claim 1, all limitations of this claim are anticipated in the patent claim 1 except for “a glass transition temperature of the first adhesive layer being less than a glass transition temperature of the second adhesive layer,” as claimed. Note that the claimed first adhesive layer, 
However, in the same field of endeavor, Lee845 discloses a related optically clear adhesive (OCA) film (see at least Fig. 1, 2  or 5, the element 100/200/540) comprising: 
at least one first adhesive layer (see at least Fig. 1, 2, disclosing at least one first adhesive layer comprising the element 120;) and 
at least one second adhesive layer (see at least Fig. 1, 2, disclosing at least one second adhesive layer comprising the element 110,) wherein:
the at least one first adhesive layer and the at least one second adhesive layer are stacked (see Fig. 1 or 2,) and 
a modulus of each first adhesive layer is less than a modulus of each second adhesive layer (see at least ¶ 66:1-3, disclosing the construed first adhesive layer [120] having a modulus being less than that of the construed second adhesive layer [110],) and 
a glass transition temperature of the first adhesive layer is less than a glass transition temperature of the second adhesive layer (see at least ¶ 69, disclosing the construed first adhesive layer [120] having a glass transition temperature in a range from approximately -50oc to approximately -80oc; and see at least ¶ 50, disclosing the construed second adhesive layer [110] having a glass transition temperature in a range, e.g., from approximately 25oc to approximately 50oC.)
Accordingly, Lee845 discloses that when the first adhesive layer has the modulus being less than the modulus of the second adhesive layer, the first adhesive layer has the glass transition temperature being less than the glass transition temperature of the second adhesive layer, or vice versa.
Therefore, while the patent claim 1 is silent to “the glass transition temperature of the first adhesive layer being less than the glass transition temperature of the second adhesive layer,” as claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application, based on the abode teaching in the Lee845 reference, would obviously recognize the glass transition temperature of the construed first adhesive layer of the patent claim being less than the glass transition temperature of the construed second adhesive layer of the patent claim since the modules of the construed first adhesive layer of the patent claim is less than the modulus of the construed second adhesive layer of the patent claim.
see Lee845 ¶ 20.)

	As per claims 2-15, 17 and 18, see claims 2-6 and 11-13 of Pat484 and the discussion in the rejections under CAI in view of Lee845 if necessary. A detailed discussion can be made upon the Applicant’s request if necessary.
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-13 of Pat484 in view of Lee845 and further in view Park.
 As per claim 16, the flexible apparatus of the patent claims 11-13 in view of Lee845 further includes the flexible OLED display panel including: an inherent plurality of OLED light-emitting devices and a touch structure configured to perform a touch identification. The patent claims 11-13 in view of Lee845 is silent to “a base, the plurality of light-emitting devices, a thin film encapsulation layer, and the touch structure that are stacked on the base in sequence,” as claimed.
However, in the same field of endeavor, Park discloses a related flexible touchscreen OLED display apparatus (100; Fig. 4) comprising a flexible display panel [102-112] including: a base [106/ 106, 108], a plurality of light-emitting devices [102], a thin film encapsulation layer [104], and a touch structure [112] that are stacked on the base in sequence (Fig. 4,) and the touch structure is configured to perform a touch identification (see at least ¶ 45.) Park further discloses the benefit of the base [106/ 106, 108] to increase rigidity at the selective parts of the flexible display and helping in ensuring accurate configuration and placement of various components during the manufacturing and using the flexible display (see at least ¶ 61) and the benefit of the thin film encapsulation layer to protect the OLED element layer from air and moisture (see at least ¶ 82.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the flexible OLED display panel of the patent claims 11-13 by explicitly disclosing all missing features of this claim or to modify the flexible OLED display panel of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626